Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 13, 2021. 

Response to Arguments
For claim 1, the applicant’s argues Kim does not teach the limitation “receiving the RF echoes subset at the non-zero reception angle by the plurality of ultrasound transducers” (see pg. 2 of applicant’s remarks). The applicant is incorrect. Kim teaches receiving echo signals by a plurality of transducers at an angle, which is equated to a non-zero reception angle (Fig. 4; see col. 7, lines 29-36). 
The applicant also argues that Kim does not teach the limitation “steering the RF echoes subset to the non-zero reception angle” (see pg. 3 of applicant’s remarks) in claim 1, and Kim does not teach the limitation “virtually rotating the plurality of ultrasound transducers” for “steering the RF echoes subset to the non-zero reception angle” in claim 3, and the examiner finds the arguments persuasive. However, upon further consideration, a new ground of rejection is made in view of the combination of prior references Garcia and Kim with new reference Cho. Cho teaches steering the echo signals to a non-zero reception angle by applying delay to the echo signals from each individual transducer element (see col. 5, lines 17-39). 
For claim 9, the applicant argues that Garcia does not teach the limitation “rotating each of the plurality of migrated images from the non-zero reception angle to a zero angle”, and the applicant is 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over D. Garcia, et al., “Stolt’s f-k Migration for Plane Wave Ultrasound Imaging,” IEEE Transactions on Ultrasonics, Ferroelectronics, and Frequency Control, vol. 60, no. 9, pp. 1853-1867, Sep. 2013 in view of Kim et al. (US 10448925 B2, published October 22, 2019 with a priority date of April 28, 2016), hereinafter referred to as Garcia and Kim, respectively. 
Regarding claim 1, Garcia teaches a method for plane wave ultrasound imaging (see Abstract — Plane wave imaging (PW) allows one to attain very high frame rates by transmission of planar ultrasound wavefronts.”), the method comprising: 
transmitting a plane wave of a plurality of plane waves at a transmission angle from a plurality of ultrasound transducers to a target (Fig. 4a, slanted plane waves emitted from transducer array at angle 6 to the three black dots in the x-z plane); 
generating a migrated image of a plurality of migrated images from the RF echoes subset by applying a migration method on the RF echoes subset (see Abstract — “To perform beamforming of plane wave echo RFs and return high-quality images at high frame rates, we propose a new migration method carried out in the frequency-wavenumber (f-k) domain.”); AND 
generating an ultrasound image of the target from the migrated image (see Fig. 7 — “In vitro results (of anechoic cysts)...The rightmost figure was obtained using f-k migration and seven compounding angles.”).

Whereas, Kim, in the same field of endeavor, teaches receiving a radio frequency (RF) echoes subset of a plurality of RF echoes at a non-zero reception angle by the plurality of ultrasound transducers (Fig. 4; see col. 7, lines 29-36 — “...the steering angle                         
                            θ
                        
                    1 for the first plane wave Tx1 being transmitted by the first transducer 110a may be equal to a reception angle                         
                            θ
                        
                    1 for the echo signal Rx1 generated in response to the first plane wave. The steering angle                         
                            θ
                        
                    2 for the second plane wave Tx2 being transmitted by the second transducer 100b may be equal to a reception angle                         
                            θ
                        
                    2 for the echo signal Rx2 generated in response to the second plane wave.” so the echo signals are received by the transducer at a non-zero reception angle). 
Whereas, Cho, in the same field of endeavor, teaches wherein receiving the RF echoes subset at the non-zero reception angle comprises steering the RF echoes subset to the non-zero reception angle (Fig. 2 and 4; see col. 5, lines 17-20, 30-34, 37-39 – “Upon reception of ultrasonic waves, the echo delay unit 126 may delay digital signals from the individual transducer elements 111b according to a focus point and a steering angle of the ultrasonic waves…the echo delay unit 126 may set a delay frequency, based at least one of parameters indicating whether the transducer module 110 includes…a steering angle…apply delay times to digital signals output from the individual transducer elements 111b included in the transducer module 110 according to the delay frequency.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Garcia, by including to the method receiving the ultrasound echoes at a non-zero reception angle, as disclosed in Kim, AND steering the echoes subset to a non-zero reception angle, as disclosed in Cho. One of ordinary skill in the art would 
Furthermore, regarding claim 2, Garcia further teaches wherein transmitting the plane wave comprises: generating the plane wave by exciting the plurality of ultrasound transducers (see pg. 1, col. 2, para. 2 — “One method to get ultrafast images is by means of plane wave insonifications [1]: a planar wavefront is generated by exciting the transducer elements equally...”); AND steering the plane wave to the transmission angle (Fig. 4a, virtual transducer and its transmission angle                         
                            θ
                        
                    ).
Furthermore, regarding claim 3, Kim further teaches wherein receiving the RF echoes subset comprises steering the RF echoes subset to the non-zero reception angle comprises: receiving each respective RF echo in the RF echoes subset by a respective transducer element of the plurality of ultrasound transducers (Fig. 4; see col 7, lines 29-36 — “...the steering angle                         
                            θ
                        
                    1 for the first plane wave Tx1 being transmitted by the first transducer 110a may be equal to a reception angle                         
                            θ
                        
                    1 for the echo signal Rx1 generated in response to the first plane wave. The steering angle                         
                            θ
                        
                    2 for the second plane wave Tx2 being transmitted by the second transducer 100b may be equal to a reception angle                         
                            θ
                        
                    2 for the echo signal Rx2 generated in response to the second plane wave.”); AND
Cho further teaches virtually rotating the plurality of ultrasound transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer element of the plurality of ultrasound transducers (Fig. 2 and 4; see col. 5, lines 17-20, 30-34, 37-39 – “Upon reception of ultrasonic waves, the echo delay unit 126 may delay digital signals from the individual transducer elements 111b according to a focus point and a steering angle of the ultrasonic waves…the echo delay unit 126 may set a delay frequency, based at least one of parameters indicating whether the transducer module 110 includes…a steering angle…apply delay times to digital signals output 
Furthermore, regarding claim 4, Kim further teaches wherein steering the RF echoes subset to the non-zero reception angle comprises steering the RF echoes subset to an angle equal to the transmission angle (Fig. 4; see col 7, lines 29-36 — “...the steering angle                         
                            θ
                        
                    1 for the first plane wave Tx1 being transmitted by the first transducer 110a may be equal to a reception angle 81 for the echo signal Rx1 generated in response to the first plane wave. The steering angle 62 for the second plane wave Tx2 being transmitted by the second transducer 100b may be equal to a reception angle 92 for the echo signal Rx2 generated in response to the second plane wave.”). 
Furthermore, regarding claim 5, Garcia further teaches wherein applying the migration method on the RF echoes subset comprises applying a frequency-wavenumber (f-k) migration method on the RF echoes subset (see pg. 1858, col. 1, para. 3 — “We now have the framework for the f-k migration of PWI-derived (plane wave imaging-derived) RF signals. The three step process to get f-k migrated images can be summarized as follows...”). 
Furthermore, regarding claim 6, Garcia further teaches wherein applying the f-k migration method on the RF echoes subset comprises applying a Stolt's f-k migration method on the RF echoes subset (see Fig. 5 — “Diagram of the Stolt’s f-k migration algorithm for plane wave imaging. The proposed algorithm for migration of the RF signals works entirely in the Fourier domain.”). 
Furthermore, regarding claim 7, Garcia further teaches wherein generating the ultrasound image comprises extracting an envelope of the migrated image (see pg. 7, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows...and 3) an envelope detection was performed in the resulting compounded migrated RF data.”). 
Furthermore, regarding claim 8, Garcia further teaches wherein generating the ultrasound image comprises: generating a plurality of aligned images by aligning the plurality of migrated images; generating                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            s
                                        
                                    
                                
                            
                             
                        
                    will be moved to                         
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    z
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                
                            
                             
                        
                     after the f-k migration.”; see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently, then averaged, and 3) an envelope detection was performed in the resulting compounded migrated RF data.”).
Furthermore, regarding claim 9, Garcia further teaches wherein aligning the plurality of migrated images comprises rotating each of the plurality of migrated images from the non-zero reception angle to a zero angle (see Fig. 4c-4d — “...(b) The resulting diffraction hyperbolas in the RF echoes are not aligned. (c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black)...”; see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently...” so the hyperbolas RF echoes are equated to the images, and the aligning (rotating) the hyperbolas from the slant (non-zero reception angle) to the horizontal (zero reception angle)).
The motivation for claims 2-9 was shown previously in claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Kim, as applied to claim 1 above, and further in view of Ustuner et al. (US 20060241454 A1, published October 26, 2006), hereinafter referred to as Ustuner. 
Regarding claim 10, Garcia in view of Kim teaches all of the elements as disclosed in claim 1 above. Garcia further teaches, wherein generating the ultrasound image comprises: generating a plurality of aligned images by aligning the plurality of migrated images (see Fig. 4c-4d — “(c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). (d) A scatterer originally located at                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            s
                                        
                                    
                                
                            
                             
                        
                    will                         
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    z
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                
                            
                             
                        
                     after the f-k migration.”; see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently, then averaged, and 3) an envelope detection was performed in the resulting compounded migrated RF data.”).
Garcia in view of Kim does not explicitly teach the steps of generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images, and then generating the ultrasound image by weighted averaging the plurality of envelope images. 
Whereas, Ustuner, in the same field of endeavor, teaches generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images, and then generating the ultrasound image by weighted averaging the plurality of envelope images (see Abstract — “The component images are scan-converted (if scan geometries are different), weighted and combined after envelope detection.”; Fig. 1, detector 18, then compound processor 20; see pg. 3, col. 2, para. 0027 — “...the detector 18 is a B-mode detector of the signal envelope.”; see pg. 3, col. 2, para. 0028 — “The compounding processor 20 is operable to compound two or more frames of data. Data representing the same or similar spatial locations from the two or more frames of data are averaged. Weighted averaging, selection of the maximum or other functions are alternatively used.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of generating the ultrasound image, as disclosed in Garcia in view of Kim, by switching the steps of the envelope extraction and weighted averaging of the migrated images, as disclosed in Ustuner. One of ordinary skill in the art would have been motivated to make this modification in order to increase detectability of soft tissue lesions, for example, and to view a fully overlapped scan region with pre-weighting to account for regions with different numbers of component regions, as taught by Ustuner (see pg. 1, col. 1, para. 0001-0002).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Kim, as applied to claim 1 above, and further in view of Tsushima (US 20170128038 A1, published May 11, 2017), hereinafter referred to as Tsushima. 
Regarding claim 11, Garcia in view of Kim teaches all of elements as disclosed in claim 1 above.
Garcia in view of Kim does not explicitly teach wherein receiving the RF echoes subset comprises:
sequentially receiving portions of the RF echoes subset by a plurality of reception sub-arrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers; AND 
integrating the received portions of the RF echoes subset into a single image. 
Whereas, Tsushima teaches wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the RF echoes subset by a plurality of reception sub-arrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”); AND 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving the ultrasound echoes, as disclosed by Garcia in view of 
Furthermore, regarding claim 12, Tsushima further teaches wherein transmitting the plane wave comprises sequentially transmitting portions of the PW by a plurality of transmission sub-arrays, each of the plurality of transmission sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, transmission transducer element array Tx; see pg. 5, col. 1, para. 0063 — “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the probe 101. The transmitter 107 repeatedly performs transmissions of ultrasound while gradually shifting the transmission transducer element array Tx in the array direction each time.”). 
Furthermore, regarding claim 13, Tsushima further teaches wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the RF echoes subset by a plurality of reception sub- arrays (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”),
a reception sub-array of the plurality of reception sub-arrays comprising a segment of a transmission sub-array of the plurality of transmission sub-arrays (Fig. 7A-7B, transmission transducer element array Tx within reception transducer element array Rx and reception transducer element Rpk), 
a center of the reception sub-array coinciding with a center of the transmission subarray (Fig. 7A-7B, central Txo of transmission transducer element array Tx coinciding with central axis Rxo of reception transducer element array Rx); AND
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator).
The motivation for claims 12-13 was shown previously in claim 11.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Ustuner and Kim. 
Regarding claim 14, Garcia teaches a system for plane wave ultrasound imaging (see Abstract — Plane wave imaging (PW) allows one to attain very high frame rates by transmission of planar ultrasound wavefronts.”), the system comprising: 
a transducer array comprising a plurality of transducers (see pg. 1859, col. 1, para. 2 — “In vitro RF data were acquired with the V-1 Verasonics scanner using a 5-MFlz linear-array transducer (ATL L7-4, 128 elements, pitch = 0.3 mm)...”), the transducer array configured to:
transmit a plane wave of a plurality of plane waves at a transmission angle from the transducer array to a target (Fig. 4a, slanted plane waves emitted from transducer array at angle 6 to the three black dots in the x-z plane); AND 
receive a radio frequency (RF) echoes subset of a plurality of RF echoes at a non-zero reception angle; e generate the plane wave by exciting the plurality of ultrasound transducers (see pg. 1853, col. 2 -—“One method to get ultrafast images is by means of plane wave insonifications [1]: a planar wavefront is generated by exciting the transducer elements...”); AND
steer the plane wave to the transmission angle (Fig. 4a, virtual transducer and its transmission angle 8); 
generating a migrated image of a plurality of migrated images from the RF echoes subset by applying a migration method on the RF echoes subset (see Abstract — “To perform beamforming of plane wave echo RFs and return high-quality images at high frame rates, we propose a new migration method carried out in the frequency-wavenumber (f-k) domain.”); AND 
generating an ultrasound image of the target from the migrated image (see Fig. 7 — ‘In vitro results (of anechoic cysts)...The rightmost figure was obtained using f-k migration and seven compounding angles.”). 
Garcia does not explicitly teach: 
a transmit beamformer; 
a memory having processor-readable instructions stored therein; AND 
one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method.”), the method comprising:
steering the RF echoes subset to the non-zero reception angle by: 
receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers; AND 
virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer of the plurality of transducers. 
Whereas, Ustuner, in the same field of endeavor, teaches a transmit beamformer (Fig. 1, transmit beamformer 14).
Whereas, Kim, in the same field of endeavor, teaches: 
a memory having processor-readable instructions stored therein (Fig. 2; see col. 5, lines 48-53 — “The storage 250 stores various types of information that are processed by the ultrasonic diagnostic apparatus 100. For example, the storage 250 may store medical data related to diagnosis of the object, such as images, and algorithms or programs that are executed in the ultrasonic diagnostic apparatus 100.”); AND 
one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method (Fig. 2; see col. 6, lines 2-5 —“...the controller 260 may control the signal processor 220 to generated an image by using a user command received via the user interface 240 or programs stored in the storage 250.”), the method comprising:
receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers (Fig. 4; see col 7, lines 29-36 —“...the steering angle                                 
                                    θ
                                
                            1 for the first plane wave Tx1 being transmitted by the first transducer 110a may be equal to a reception angle                                 
                                    θ
                                
                            1 for the echo signal Rx1 generated in response to the first plane wave. The steering angle                                 
                                    θ
                                
                            2 for the second plane wave Tx2 being transmitted by the second transducer 100b may be equal to a reception angle                                 
                                    θ
                                
                            2 for the echo signal Rx2 generated in response to the second plane wave.”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Garcia, by including: 
a transmit beamformer to the system, as disclosed in Ustuner, 
a memory and processor configured to receiving each respective RF echo in the RF echoes subset by a respective transducer of the plurality of transducers, as disclosed in Kim, AND
steering the RF echoes subset to the non-zero reception angle by virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective RF echo received by a respective transducer of the plurality of transducers, as disclosed in Cho. 
One of ordinary skill in the art would have been motivated to make this modification in order:
to transmit beams at different angles and/or center frequencies, as taught in Ustuner (see pg. 2, col. 2, para. 0020), 
to compress the signal received from the transducer according to the directional characteristics of the echo signal to be stored for analysis by the user, as disclosed in Kim (see col. 6, lines 1-7; see col. 8, lines 46-52), AND 
to focus ultrasonic waves onto a target region of the object at a desired time, as taught in Cho (see col. 4, lines 43-51).
Furthermore, regarding claim 15, Kim further teaches a system wherein the non-zero reception angle equals the transmission angle (Fig. 4; see col 7, lines 29-36 — “...the steering angle 91 for the first plane wave Tx1 being transmitted by the first transducer 110a may be equal to a reception angle 91 for the echo signal Rx1 generated in response to the first plane wave. The steering angle 62 for the second plane wave Tx2 being transmitted by the second transducer 100b may be equal to a reception angle 92 for the echo signal Rx2 generated in response to the second plane wave.”). 
Furthermore, regarding claim 16, Garcia further teaches a system wherein the method further comprises: 
applying a Stolt's f-k migration method on the RF echoes subset (see Fig. 5 — “Diagram of the Stolt’s f-k migration algorithm for plane wave imaging. The proposed algorithm for migration of the RF signals works entirely in the Fourier domain.”); AND 
extracting an envelope of the migrated image (see pg. 7, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows...and 3) an envelope detection was performed in the resulting compounded migrated RF data.”). 
Furthermore, regarding claim 17, Garcia further teaches a system wherein the method further comprises: generating a plurality of aligned images by rotating each of the plurality of migrated images from the non-zero reception angle to a zero angle (see Fig. 4c-4d — “...(b) The resulting diffraction hyperbolas in the RF echoes are not aligned. (c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). d) A scatterer originally located at                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            s
                                        
                                    
                                
                            
                             
                        
                    will be moved to                         
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    z
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                
                            
                             
                        
                    after the f-k migration.”); AND 
Ustuner further teaches a system wherein the method includes: generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images; AND generating the 
The motivation for claims 15-17 was shown previously in claim 14. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Ustuner and Kim, as applied to claim 14 above, and further in view of Tsushima. 
Regarding claim 18, Garcia in view of Ustuner and Kim teaches all of the elements as disclosed in claim 14 above. 
Garcia in view of Ustuner and Kim does not explicitly teach a system wherein the method further comprises:
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers; AND 
integrating the received portions of the RF echoes subset into a single image. 
Whereas, Tsushima, in the same field of endeavor, teaches a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, reception transducer element array Rx; see 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system, as disclosed in Garcia in view of Ustuner and Kim, by having reception sub-arrays of the transducers sequentially receive the ultrasound echo signals, as disclosed in Tsushima. One of ordinary skill in the art would have been motivated to make this modification in order to image the target with high visual perceptibility, as taught in Tsushima (see pg. 25, col. 1, para. 0256).
Furthermore, regarding claim 19, Tsushima further teaches a system wherein the transmit beamformer is further configured to sequentially excite a plurality of transmission sub-arrays via a multiplexer (Fig. 1, multiplexer 111), each of the plurality of transmission sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 1; see pg. 5, col. 1, para. 0063 — “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high Voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the 
Furthermore, regarding claim 20, Tsushima further teaches a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”), 
a reception sub-array of the plurality of reception sub-arrays comprising a segment of a transmission sub-array of the plurality of transmission sub-arrays (Fig. 7A-7B, transmission transducer element array Tx within reception transducer element array Rx and reception transducer element Rpk), 
a center of the reception sub-array coinciding with a center of the transmission subarray (Fig. 7A-7B, central Txo of transmission transducer element array Tx coinciding with central axis Rxo of reception transducer element array Rx); AND 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator).
The motivation for claims 19-20 was shown previously in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shikama (US 20180085093 A1, published March 29, 2018 with a priority date of September 8, 2017) discloses an ultrasonic diagnostic apparatus that generates different ultrasound image data from reception signals corresponding to different steering angles. 
Matsuda (US 20170055950 A1, published March 2, 2017) discloses an ultrasonic device that has the reception subarray within the transmission subarray, and the center of the reception subarray coinciding with the center of the transmission subarray.
Park et al. (US 20160296204 A1, published October 13, 2016) discloses an ultrasonic imaging apparatus that steers the transmitted plane wave ultrasound such that the ultrasound is propagated at different directions. 
Ikeda et al. (US 20150351720 A1, published December 10, 2015) discloses an ultrasound imaging apparatus that includes a transmission beamformer and a transmission/reception separation circuit (multiplexer), and can compensate deterioration in the image quality resulting from heterogeneity of imaged object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     



/N.C./                                                                                                                                              Examiner, Art Unit 3793 

/JOANNE M HOFFMAN/
Acting SPE, Art Unit 3793